                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

TAUREAN DWAYNE FLOWERS,

                       Plaintiff,                             Case Number 21-10841
                                                              Honorable David M. Lawson
v.

RUSSELL WAHTOLA, C.O. WILLIAMSON,
and LT. STEPHENSON,

                  Defendants.
________________________________________/

                    OPINION AND ORDER DISMISSING COMPLAINT

       Plaintiff Taurean Dwayne Flowers, a Michigan prisoner incarcerated at the Charles Egeler

Reception and Guidance Center in Jackson, Michigan, filed a complaint alleging that defendant

Williamson, a prison guard, threatened to sexually assault him and that defendants Wahtola and

Stephenson, also prison employees, failed to adequately respond to his complaints about the threat.

Although not stated explicitly, the complaint appears to allege a violation of Flowers’s civil rights,

and the Court will consider it as attempting to present a claim under 42 U.S.C. § 1983. However,

even with a generous reading, the complaint fails to state a claim that can support relief to Flowers

and the Court must summarily dismiss it.

                                                  I.

       Flowers alleges that on March 11, 2021, defendant Williamson, working at the prison as a

corrections officer, verbally harassed him and pantomimed a sexual act with another corrections

officer, telling Flowers, “this is how I’m going to do you.” Flowers complained to defendant

Stephenson, who told him to see a mental health professional. Stephenson told Flowers that a

Prison Rape Elimination Act (PREA) complaint “isn’t going to go through.” Flowers also alleges
that defendant Inspector Russell Wahtola denied his grievance, did not review video footage of the

incident, and refused to assign a PREA incident number, preventing him from filing a Step II

PREA complaint.

                                                  II.

          The Prison Litigation Reform Act (PLRA) requires the Court to dismiss a prisoner’s

complaint before service on a defendant if it determines that the action is frivolous or malicious,

fails to state a claim upon which relief can be granted, or seeks monetary relief against a defendant

who is immune from such relief. 42 U.S.C. § 1997(e)(c); 28 U.S.C. § 1915(e)(2)(B). The same

screening is required when the complaint seeks redress against government entities, officers, and

employees. 28 U.S.C. § 1915A. A complaint is frivolous if it lacks an arguable basis either in law

or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319, 325

(1989).

          A complaint filed by an unrepresented party is to be construed liberally. Haines v. Kerner,

404 U.S. 519, 520-21 (1972). However, Federal Rule of Civil Procedure 8(a) requires that all

complaints must set forth “a short and plain statement of the claim showing that the pleader is

entitled to relief,” as well as “a demand for the relief sought.” Fed. R. Civ. P. 8(a)(2), (3). The

purpose of this rule is to “give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley

v. Gibson, 355 U.S. 41, 47 (1957) and Fed. R. Civ. P. 8(a)(2)). This notice pleading standard does

require not require detailed factual allegations, but it does require more than the bare assertion of

legal conclusions. Twombly, 550 U.S. at 555. Rule 8 “demands more than an unadorned, the

defendant-unlawfully-harmed me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause



                                                  -2-
of action will not do.’” Id. (quoting Twombly, 550 U.S. at 555). “Nor does a complaint suffice if

it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly,

550 U.S. at 557). “Factual allegations must be enough to raise a right to relief above the

speculative level on the assumption that all the allegations in the complaint are true (even if

doubtful in fact).” Twombly, 550 U.S. at 555-56 (citations and footnote omitted).

       To state a federal civil rights claim, the plaintiff must allege that: (1) he was deprived of a

right, privilege, or immunity secured by the federal Constitution or laws of the United States; and

(2) the deprivation was caused by a person acting under color of state or federal law. Flagg Bros.

v. Brooks, 436 U.S. 149, 155-57 (1978); Harris v. Circleville, 583 F.3d 356, 364 (6th Cir. 2009).

Additionally, the plaintiff must allege that the deprivation of his rights was intentional, not merely

negligent. Davidson v. Cannon, 474 U.S. 344, 348 (1986); Daniels v. Williams, 474 U.S. 327,

333-36 (1986).

       In not so many words, Flowers’s complaint can be read as alleging that defendant

Williamson’s conduct violated the Eighth Amendment. That Amendment prohibits punishment

that is “barbarous” or contravenes society’s “evolving standards of decency.” Rhodes v. Chapman,

452 U.S. 337, 345-46 (1981). However, “[n]ot every unpleasant experience a prisoner might

endure while incarcerated constitutes cruel and unusual punishment within the meaning of the

Eighth Amendment.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987). “Routine discomfort is

‘part of the penalty that criminal offenders pay for their offenses against society.’” Hudson v.

McMillian, 503 U.S. 1, 9 (1992) (quoting Rhodes, 452 U.S. at 347). As a consequence, “extreme

deprivations are required to make out a conditions-of-confinement claim.” Ibid.

       “Federal courts have long held that sexual abuse is sufficiently serious to violate the Eighth

Amendment. . . . This is true whether the sexual abuse is perpetrated by other inmates or by



                                                 -3-
guards.” Rafferty v. Trumbull Cnty., 915 F.3d 1087, 1095 (6th Cir. 2019) (citing Farmer v.

Brennan, 511 U.S. 825, 848-49 (1994) (discussing inmate abuse); Bishop v. Hackel, 636 F.3d 757,

761 (6th Cir. 2011) (same). In the context of claims against prison officials, however, the Sixth

Circuit repeatedly has held that the use of harassing or degrading language by a prison official,

although unprofessional and deplorable, does not rise to constitutional dimensions. See Ivey, 832

F.2d 950, 954-55 (6th Cir. 1987); see also Johnson v. Dellatifa, 357 F.3d 539, 546 (6th Cir. 2004)

(harassment and verbal abuse do not constitute the type of infliction of pain that the Eighth

Amendment prohibits); Violett v. Reynolds, 76 F. App’x 24, 27 (6th Cir. 2003) (verbal abuse and

harassment do not constitute punishment that would support an Eighth Amendment claim).

       The Sixth Circuit has held that “isolated, brief, and not severe” instances of sexual

harassment, without more, do not give rise to Eighth Amendment violations. Jackson v. Madery,

158 F. App’x 656, 662 (6th Cir. 2005) (finding that harassing comments, even coupled with one

minor instance of sexualized touching during a search, fall short of an Eighth Amendment

violation), abrogated in other part by Maben v. Thelen, 887 F.3d 252 (6th Cir. 2018); Violett, 76

F. App’x at 27 (an offer of sexual favors is not sufficient to state Eighth Amendment claim);

Johnson v. Ward, No. 99-1596, 2000 WL 659354, at *1 (6th Cir. May 11, 2000) (“Johnson’s

allegation that Ward made an offensive sexual remark to him does not rise to the level of a

constitutional violation [as such is merely verbal abuse].”). In contrast, the Sixth Circuit has held

that ongoing, coercive verbal harassment may rise to sexual abuse that violates the Eighth

Amendment. Rafferty, 915 F.3d at 1095.

       Flowers’s complaint describes a single incident with Williamson during which he verbally

harassed and threatened Flowers with a sexual assault. Flowers does not allege that Williamson

made physical contact with him, nor does he allege that the harassment or threats persisted after



                                                -4-
the single incident. Although Williamson’s conduct as described in the complaint was crude and

condemnable, it falls short of objectively serious conduct that is barred by the Eighth Amendment.

Flowers, therefore, has not stated an Eighth Amendment claim against defendant Williamson.

         Flowers also alleges that defendants Wahtola and Stephenson failed to respond adequately

to his complaints against Williamson. Government officials, however, may not be held liable for

the unconstitutional conduct of their subordinates under a theory of respondeat superior or

vicarious liability. Iqbal, 556 U.S. at 676; Monell v. New York City Dep’t of Soc. Servs., 436 U.S.

658, 691 (1978); Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009). A claimed constitutional

violation must be based upon active unconstitutional behavior. Grinter v. Knight, 532 F.3d 567,

575-76 (6th Cir. 2008); Greene v. Barber, 310 F.3d 889, 899 (6th Cir. 2002). Supervisory liability

cannot be based upon the mere failure to act. Grinter, 532 F.3d at 576; Summers v. Leis, 368 F.3d

881, 888 (6th Cir. 2004).

         Finally, section 1983 liability may not be imposed because a supervisor denied an

administrative grievance or failed to act based upon information contained in a grievance. See

Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999). “[A] plaintiff must plead that each

Government-official defendant, through the official’s own individual actions, has violated the

Constitution.” Iqbal, 556 U.S. at 676. To be personally liable, the supervisory defendants must

have authorized, approved, or knowingly acquiesced in the unconstitutional conduct of the

offending officers. Peatross v. City of Memphis, 818 F.3d 233, 242 (6th Cir. 2016); Phillips v.

Roane Cnty., 534 F.3d 531, 543 (6th Cir. 2008); Copeland v. Machulis, 57 F.3d 476, 481 (6th Cir.

1995).

         Flowers did not allege in his complaint that Wahtola or Stephenson authorized, approved,

or knowingly acquiesced in the conduct of Williamson. He only alleged that these two defendants



                                                -5-
failed to respond adequately to his complaints and grievance, but those allegations are not

sufficient to demonstrate that those defendants were involved personally in Williamson’s

misconduct. The plaintiff, therefore, fails to state a claim against Defendants Whatola and

Stephenson.

                                                III.

       The plaintiff’s complaint fails to state a claim for which relief may be granted as to any of

the defendants.

       Accordingly, it is ORDERED that the complaint is DISMISSED WITH PREJUDICE.

                                                             s/David M. Lawson
                                                             DAVID M. LAWSON
                                                             United States District Judge

Date: June 8, 2021




                                                -6-
